        4:20-cv-02049-SAL        Date Filed 06/26/20    Entry Number 9       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

 CESAR LOPEZ,                                  )     Civil Action No. 4:20-cv-02049-SAL
                                               )
                    Plaintiff,                 )       STIPULATION OF DISMISSAL OF
                                               )           CERTAIN DEFENDANTS
 v.                                            )           WITHOUT PREJUDICE
                                               )
 COKER UNIVERSITY, BRIANNA                     )
 BUNCE DOUGLAS, WHITNEY WATTS,                 )
 ROBERT L. WYATT, and JOHN DOES 1-             )
 5,                                            )
                                               )
                    Defendants.                )
                                               )

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the undersigned

parties hereby stipulate to the dismissal of this action as to Defendants Brianna Bunce Douglas,

Whitney Watts, Robert L. Wyatt, and John Does 1-5. Such dismissal is without prejudice in

accordance with Rule 41(a)(1)(B) of the Federal Rules of Civil Procedure.

WE SO STIPULATE:

s/ Michael A. Timbes
Michael A. Timbes, S.C. Bar No. 69730
Thomas J. Rode, S.C. Bar No. 77480
15 Middle Atlantic Wharf
Charleston, South Carolina 29401
Phone: 843-937-8000
michael@tktlawyers.com
thomas@tktlawyers.com

-and-

Andrew John Savage, III
Savage Law Firm
15 Prioleau Street
Charleston, South Carolina 29401
Phone: 843-720-7470
andy@savlaw.com
Attorneys for Plaintiff

                                                1
      4:20-cv-02049-SAL      Date Filed 06/26/20   Entry Number 9   Page 2 of 2




WE SO STIPULATE:

s/David N. Lyon
David T. Duff, S.C. Bar No. 1768
David N. Lyon, S.C. Bar No. 100676
PO Box 1486
Columbia, SC 29202
Phone: 803-790-0603
dduff@dfl-lawfirm.com
dlyon@dfl-lawfirm.com




                                          2
